Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Application Status
--- Claims 1-8 are pending.
--- This communication is the first action on the merits.
--- Claims 1-8 are rejected herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a writing board is attached to the at least one pole, the first appendage is used with a writing implement to mark the writing board, and the second appendage incorporates an eraser to remove marks from the writing board”
It is unclear if a writing board, a writing implement and an eraser to be part of the claims or if the claims are intending to merely claim the writing board holder.
Applicant is required to clarify what the claim is intended to be drawn to i.e, either the writing board holder alone or the combination of the writing board holder, the writing board, writing implement and the eraser and the language of the claims be consistent with the intent. If the claims drawn to the combination then how the first appendage is used with a writing implement and the second appendage incorporates an eraser must be positively recited and how they are used with.  It should first be noted that it is the patentability of the apparatus structure, or product itself, that is to be determined and not how it is intended to be used with.  In particular, how the writing board holder is used with is normally not germane to issue of patentability.  Further, a prior art structure need only be “capable” of performing the recited intended functions and need only “read on” the recitations of the claim. 

For purpose of examination on the merits, the Examiner will assume that claim 1 drawn only to the writing board holder and how it intended to be used with the writing board, writing implement and the eraser are not positive part of the claimed invention. 
Claim 5 is also indefinite because they are narrative in form and is replete with functional or operational language. The structure which makes up the "the writing board holder” must be clearly and positively specified. 

Claims 2-4 and 6-8 are also rejected based on their respective dependencies.
Appropriate correction is required,

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,644,927 to Law. 
Regarding claim 1, Law discloses a target holder system comprising

at least one pole (18); and

a first appendage (22, 24) (Fig. 1) and a second appendage (32, 34) attached to the at least one pole;

wherein a writing board (see sheet 10,164 can be used as writing board, for example) is attached to the at least one pole, and the first appendage is capable of using with a writing implement (by attaching with a string, for example) to mark the writing board, and the second appendage is capable of incorporating an eraser (by attaching a pocket, for example) to remove marks from the writing board.

Regarding claim 2, wherein the at least one pole includes a first pole and a second pole (see second pole 18, right side, fig. 15), and wherein the writing board is supported between the first pole and the second pole.

Regarding claim 3, Law discloses the invention as shown above and  further comprising a base (16), and wherein the at least one pole is attached to the base.

Regarding claim 4, wherein the at least one pole (18) has a mounted piece, and wherein the writing board holder incorporates a character design, and wherein in the character design the mounted piece is represents a head (24), the at least one pole represents a body (18), the first appendage represents an arm and a hand, and the second appendage represents a leg and a foot.

Regarding claim 6, wherein the eraser can be attached to the foot of the second appendage, allowing the user to clean the writing board using the leg and the foot.



Regarding claim 8, wherein the at least one pole is inserted into the ground to fix the writing board holder in place (fig. 13)


Allowable Subject Matter
Claim 5 is rejected but would be allowable if rewritten to overcome 112 2nd rejections and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818.  The examiner can normally be reached on M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN LE/Primary Examiner, Art Unit 3632